Citation Nr: 0836985	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant perfected a timely appeal as to an 
April 2002 rating decision that denied sufficient new and 
material evidence had been submitted to reopen a claim for 
service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty for training from October 
1976 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 letter decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the veteran submitted an untimely substantive appeal to a 
prior rating decision and that the appeal period had expired.  
The veteran disagrees with this decision.


FINDING OF FACT

The appellant's substantive appeal (VA Form 9) was received 
on July 29, 2004, over 60 days after issuance of the 
statement of the case and over one year from the April 2002 
rating decision which denied service connection for a nervous 
condition because new and material evidence had not been 
submitted to reopen the claim.


CONCLUSION OF LAW

The veteran did not perfect a timely appeal as to the April 
2002 rating decision that denied service connection for a 
nervous condition.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20.302, 20.303, 20.304, 20.305 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to the claim on appeal.  The 
timeliness of a substantive appeal is a jurisdictional matter 
and is governed by the interpretation of law and not on the 
underlying facts or development of the facts.  In such a 
case, the VCAA has no application.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).


Laws and Regulations

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal (VA Form 
9).  38 C.F.R. § 20.200.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b)(1) 
(2008).

A substantive appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental 
statements of the case (SSOCs) are being appealed or must 
specify the particular issues being appealed.  It should also 
set out specific arguments related to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination being appealed.  38 C.F.R. § 20.202 (2008).  
The substantive appeal must be filed within 60 days after the 
mailing of the SOC, or within the remainder of the 1-year 
period from the mailing of notification of the determination 
being appealed.  38 C.F.R. § 20.302 (2008).  Extensions of 
time for filing a substantive appeal may be granted for good 
cause.  38 C.F.R. § 20.303 (2008).

Questions as to timeliness or adequacy of the substantive 
appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2008).




Factual Background and Analysis

The appellant filed to reopen a claim of entitlement to 
service connection for a nervous condition in August 2001.  
In a rating decision dated on April 11, 2002, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  Notice of this decision was 
mailed to the veteran's latest address of record on April 17, 
2002.  The veteran submitted a timely notice of disagreement 
(NOD) in October 2002.  In an April 2004 SOC, a decision 
review officer (DRO) reopened the claim and denied it on the 
merits.  This SOC was mailed to the appellant's most recent 
address of record on April 5, 2004.  The cover letter to the 
SOC notified the veteran that to perfect his appeal in the 
matter he had to file a VA Form 9; notified him of what the 
VA Form 9 must contain; advised him of the time limits (60 
days from the mailing of the SOC cover letter or 1 year from 
the mailing of the notice of the determination appealed from) 
for filing the VA Form 9; and informed him of the 
requirements for requesting an extension of time to file his 
VA Form 9.  38 C.F.R. § 19.30.  Accordingly, the veteran had 
until June 5, 2004 (the 60-day period following notice of the 
April 2004 SOC) to submit a timely response/VA Form 9.

A response to the SOC, in the form of a VA Form 9, was 
received from the veteran on July 29, 2004.  The Board 
observes that this was received well outside the time 
requirements noted in 38 C.F.R. § 20.302.  The appellant did 
not request an extension of time within which to file a 
substantive appeal for good cause.

In correspondence dated in August 2004, the RO informed the 
appellant that he had not complied with these time limits and 
told him how he could appeal the determination that his 
appeal of the April 2002 rating decision was untimely.  
(Subsequently, by filing a timely NOD and a VA Form 9, the 
appellant perfected his appeal of the August 2004 letter 
decision finding that the veteran had not timely appealed the 
April 2002 rating decision on his service connection claim.)

The evidence of record shows the appellant did not timely 
submit a substantive appeal (VA Form 9) to the April 2002 
rating decision.  A substantive appeal from a rating decision 
was received outside the time requirements noted in 38 C.F.R. 
§ 20.302; and the veteran did not request an extension of 
time within which to file his appeal with good cause.  The 
Board has reviewed the arguments advanced by the veteran's 
representative in his October 2008 brief, but finds these 
contentions are without merit.  Absent a timely substantive 
appeal/VA Form 9, or a timely request for an extension of 
time for submission, the Board is without jurisdiction to 
adjudicate his claim for service connection, and the appeal 
in the matter must be dismissed.  38 C.F.R. § 20.101.  The 
law and regulations are controlling.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

A timely appeal regarding the issue of service connection for 
a nervous condition was not received and that claim is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


